UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21386 Dreyfus Manager Funds I (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 03/31 Date of reporting period: 03/31/09 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 19 Financial Highlights 23 Notes to Financial Statements 32 Report of Independent Registered Public Accounting Firm 33 Important Tax Information 34 Information About the Review and Approval of the Funds Management Agreement 38 Board Members Information 41 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Alpha Growth Fund The Fund A LETTER FROM THE CEO Dear Shareholder: We present this annual report for Dreyfus Alpha Growth Fund, covering the 12-month period from April 1, 2008, through March 31, 2009. The reporting period has been one of the most challenging for the U.S. economy and virtually all sectors and capitalization ranges of the stock markets. A relatively mild economic downturn over the first several months of 2008 was severely exacerbated in mid-September 2008, when the bankruptcy of Lehman Brothers triggered a cascading global economic decline.As the credit crisis dried up the availability of funding for businesses and consumers, international trade activity slumped, commodity prices plummeted, the U.S. and global economies entered a period of intense inventory liquidation, and unemployment surged. On the heels of a 6.3% annualized U.S. economic growth rate in the fourth quarter of 2008, we expect another sharp decline for the first quarter of 2009. However, our Chief Economist anticipates that the U.S. recession may reach a trough around the third quarter of this year, followed by a slow recovery. Indeed, the U.S. government and monetary authorities have signaled their intent to do whatever it takes to forestall a depression or a deflationary spiral, including historically low interest rates, mortgage modification programs, massive monetary and fiscal stimulus and support for troubled financial institutions.Although times seem dire now, we believe it is always appropriate to maintain a long-term investment focus and to discuss any investment modifications with your financial adviser. Together, you can prepare for the risks that lie ahead and position your assets to perform in this current market downturn, and in the future. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Managers. As always, we thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation April 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the reporting period of April 1, 2008, through March 31, 2009, as provided by Warren Chiang, CFA; Prabhu Palani, CFA; and C.Wesley Boggs, Primary Portfolio Managers Fund and Market Performance Overview For the 12-month period ended March 31,2009,Dreyfus Alpha Growth Funds Class A shares produced a total return of 36.68%, Class B shares returned 37.20%, Class C shares returned 37.17% and Class I shares returned 36.76% 1 In comparison, the Standard & Poors 500 Composite Stock Price Index (the S&P 500 Index) produced a total return of 38.09%, and the Russell 1000 Growth Index returned 34.28% for the same period. Stocks across all market sectors and capitalization ranges fell sharply, particularly over the fourth quarter of 2008, due to intensifying financial and economic crises.The fund produced returns that were slightly higher than the S&P 500 Index but lower than the Russell 1000 Growth Index. Performance was hurt by some disappointments in the health care sector. The Funds Investment Approach The fund seeks capital appreciation by investing in stocks selected using one or more quantitative models.These models are designed to identify equity securities with attractive long-term relative valuations, sustainable earnings, and behavioral factors, such as stock buy-backs and analysts earnings revisions, that may indicate potential misvaluations. We use the models systematically to select approximately 50 to 80 securities. Generally, we maintain the funds sector concentrations in proportions that are similar to those of the Russell 1000 Growth Index. We periodically reapply our models and adjust the funds holdings. Stocks no longer favored by the models are sold, and highly rated stocks are purchased. The funds models are enhanced from time to time as suggested by our ongoing research efforts. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Financial Crisis and Recession Roiled Stock Markets Stocks declined sharply in the midst of a global financial crisis and a deepening U.S. recession, especially over the reporting periods second half. Slumping home values, rising unemployment and plunging consumer confidence produced one of the most severe downturns since the Great Depression. Meanwhile, an ongoing credit crunch escalated over the summer of 2008 into a global financial crisis. Despite aggressive efforts by monetary and government authorities to forestall further deterioration, risk-averse investors punished most stocks. Particularly severe declines during the fourth quarter of 2008 were partly offset by a rally late in the first quarter of 2009, as investors looked forward to potentially better economic conditions. Winners and Losers Among Individual Holdings Our quantitative investment process proved relatively effective in 2008, enabling the fund to avoid the full brunt of heightened volatility in the fourth quarter of the year. However, our models were less effective during the first quarter of 2009, leading to some disappointing stock selections in the health care sector that dampened the funds relative performance for the reporting period overall. In addition, a handful of fund holdings detracted from the funds results compared to its benchmarks. Most notably, consumer discretionary component Avon Products lost approximately half its value between the time it was added to the portfolio in June 2008 and its sale in February 2009.The stocks decline appeared to be mainly the result of macroeconomic factors, as the companys fundamentals generally remained strong.
